DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on July 5, 2022 have been entered. Applicant amended claims 1, 5, 7, 11, 13, 17. Claims 1-18 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on July 5, 2022 with respect to the Non-Final Office Action dated June 13, 2022 have been fully considered but they are not persuasive.
Regarding claim 1:
Applicant argued, second paragraph in page 7 of applicant’s remarks, “McClure discloses "The operating system preferably contains at least one network TCP/IP stack 204 to provide packet transport, preferably including an interface to provide raw socket 206 connections between the target computer 200 and the network. The physical connection to the network 208 is provided, in one embodiment, by a Network Interface Card (NIC) 210." Although, McClure does not disclose recognizing TCP traceroute traffic and responsive to recognizing the responses, diverting the response to an appropriate raw socket”
In response, as cited above, McClure discloses TCP/IP stack can use raw socket. Paragraph 0169, lines 3-5, talks about TCP traceroute as stated “If the ICMP traceroute is incomplete, an attempt is made to perform a TCP traceroute between the system and the target computer”.  Paragraph 0108, lines 8-13, talks about TCP ACK response as stated “As discussed above, at least a portion of the information included in the first SYN ACK packet received from the target computer 412 is determined by data in the TCP/IP stack within the target computer 412”. Since TCP traceroute and response use TCP/IP protocol, TCP/IP stack of McClure recognizes TCP traceroute and response.
Regarding claim 5:
Applicant argued, fourth paragraph in page 7, “However, McClure does not disclose the raw socket is used in lieu of a TCP socket when TCP traceroute traffic is recognized.”
In response, see the response above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McClure et al. (US PGPUB No. 20070011319), hereinafter, McClure.
Regarding claim 1:
McClure teaches:
A method implemented by a traceroute application implementing a Transmission Control Protocol (TCP) stack in a processing device, the method comprising (see at least paragraph 0169 discussing TCP trace route. Fig. 4 shows Network security system 410 (processing device) implementing TCP traceroute): 
sending a plurality of TCP packets via a raw socket to perform a trace to a destination (Fig. 4 shows network security system sends plurality of TCP SYN (TCP Packets) to a target computer 412 (destination). Paragraph 0070, lines 1-4, as states “the TCP traceroute routine 362 works similarly to ICMP traceroute routine 354, except that TCP SYN packets are sent to the target computers”);  
receiving responses to the plurality of TCP packets (Fig. 4 shows network security system receives plurality of TCP SYN ACK (response)); 
recognizing TCP traceroute traffic in the responses (paragraph 0108, lines 8-13, states “As discussed above, at least a portion of the information included in the first SYN ACK packet received from the target computer 412 is determined by data in the TCP/IP stack within the target computer 412”. Therefore, SYN ACK is recognized as TCP traceroute traffic at the network security system);
responsive to recognizing the responses in the TCP stack, diverting the responses to the raw socket (paragraph 0057, lines 7-10, discusses TCP stack and using raw socket as stated “The operating system preferably contains at least one network TCP/IP stack 204 to provide packet transport, preferably including an interface to provide raw socket 206 connections between the target computer 200 and the network”. Therefore, TCP traceroute can be communicated via raw socket); and 
aggregating the responses by the traceroute application to determine details of a service path from the processing device to the destination (paragraph 0171, lines 8-14,  discusses determining complete map of the target network topology (service path) by aggerating traceroute responses as stated “As with ICMP tracerouting, the TTL value in each SYN packet is incrementally increased, and the return of ICMP unreachable packets and SYN ACK packets is monitored for all "hops" between the scanning system and the target host. Through the combination of ICMP tracerouting and TCP tracerouting, a complete map to each target computer, and collectively a relatively complete map of the target network topology, is advantageously created.”).
As to claim 2, the rejection of claim 1 is incorporate. McClure teaches all the limitations of claim 1 as shown above.
McClure further teaches wherein the plurality of TCP packets include TCP Synchronize (SYN) messages, and the responses include TCP SYN-Acknowledgement (ACK) or Reset (RST) messages (see at least Fig. 4 showing TCP SYN and TCP SYN ACK message).
As to claim 5, the rejection of claim 1 is incorporate. McClure teaches all the limitations of claim 1 as shown above.
McClure further teaches wherein the raw socket is used in lieu of a TCP socket when TCP traceroute traffic is recognized (paragraph 0057, lines 7-10, discusses raw socket).
As to claim 6, the rejection of claim 1 is incorporate. McClure teaches all the limitations of claim 1 as shown above.
McClure further teaches wherein a port for the raw socket is allocated by the TCP stack from a pool of ports based on the destination (paragraph 0057, lines 7-10, discusses raw socket).
Regarding claim 7:
Claim 7 is directed towards a non-transitory computer-readable medium performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 8 is directed towards a non-transitory computer-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a non-transitory computer-readable medium performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a non-transitory computer-readable medium performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Regarding claim 13:
Claim 13 is directed towards a processing device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a processing device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a processing device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a processing device performing the method of claim 6. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Lad et al. (US PGPUB No. 20130311832), hereinafter, Lad.
As to claim 3, the rejections of claims 1 and 2 are incorporate. McClure teaches all the limitations of claims 1 and 2 as shown above.
While McClure further teaches further comprising receiving a TCP SYN-ACK message from the destination (see claim 2 rejection as shown above)
McClure does not teach sending a TCP RST packet to the destination.
Lad Teaches sending a TCP RST packet to the destination (see at least paragraph 0074, lines 6-9, stating “A full TCP connection is not established, because the client sends a TCP RST (TCP reset) right after receiving the SYN ACK response from the server”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClure to incorporate the teaching of Lad about sending TCP RST to the destination. One would be motivated to send TCP RST to use traceroute operation without establishing a unnecessary full connection (see paragraph 0074, line 6-9, of Lad).
As to claim 4, the rejections of claims 1-3 are incorporate. McClure teaches all the limitations of claims 1-3 as shown above.
McClure further teaches wherein a TCP checksum, sequence, and ACK in the TCP RST packet are implemented by the traceroute application (see paragraph 0106 showing structure of a TCP packet including checksum, sequence, acknowledgement).
Claim 9 is directed towards a non-transitory computer-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 10 is directed towards a non-transitory computer-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a processing device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a processing device performing the method of claim 4. Accordingly, it is rejected under similar rationale.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 9, 2022

/KAMAL M HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444